Citation Nr: 0016986	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-32 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a chip 
fracture and calcaneal spur of the right foot, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
February to August 1960 and active service from October 1961 
to August 1962.  In an April 1988 rating action, the RO 
granted service connection for residuals of a chip fracture 
of the right foot and assigned a noncompensable rating for 
this disability from September 1987.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1997 rating action wherein the RO increased rating 
for residuals of a chip fracture and calcaneal spur of the 
right foot to 10 percent disabling from February 1997.  The 
veteran appealed for a higher rating.  

In his September 1997 Notice of Disagreement (NOD), the 
veteran requested hearings before a hearing officer at the RO 
and before a member of the Board.  The veteran subsequently 
canceled his request for an RO hearing scheduled for a date 
in December 1997.  He failed to report for a hearing before a 
Member of the Board in Washington, D.C., scheduled for a date 
in August 1998.  

This case was remanded by the Board in September 1998 for 
further development.  It is before the Board for further 
appellate consideration at this time.  In a rating action of 
May 1999 the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
bilateral thrombophlebitis and also denied service connection 
for a right ankle disability.  In a rating decision of June 
1999 the RO denied entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The veteran was informed of these decisions by letters dated 
in May and June 1999.  He did not file a NOD in regard to 
either of these rating actions.  Accordingly, only the issue 
listed on the title page of this decision is before the Board 
on appeal.  



FINDING OF FACT

The veteran's service connected right foot disorder is 
productive of moderately severe foot disability.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a chip 
fracture and calcaneal spur of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.71(a), Diagnostic Code 5284 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran's claim for entitlement to 
an increased rating for a right foot disability is "well 
grounded" in that the the claim is plausible.  All necessary 
development in regard to this claim has been completed and no 
further action is required to satisfy the VA's duty under 
38 U.S.C.A. § 5107(a) to assist the veteran in the 
development of this claim.  

VA clinical records reflect occasional outpatient treatment 
during the 1990s for complaints of pain in the right foot.  

On VA medical examination in May 1997 the veteran complained 
of constant pain in the right foot.  He said that he was 
unable to walk more than half a mile due to pain.  On the 
examination, clinical findings referrable to the service 
connected disorder revealed that manipulation of the right 
foot was slightly painful, especially in the dorsal aspect.  
Movement of the foot was not restricted.  Walking on tiptoes 
and on the heel was difficult on the right due to pain in the 
foot.  The diagnosis was right calcaneal spur.  Bony 
structures and the soft tissue of the foot were normal.  

An MRI of the right foot taken in July was received by the RO 
in October 1997 and revealed diffuse swelling over the soft 
tissues involving the dorsal aspect of the right foot.  

During a VA orthopedic examination in February 1999 the 
examiner said that he had reviewed the veteran's claims 
folder.  The veteran was noted to complain of right foot pain 
on weight bearing and walking.  He said that he had no foot 
pain on non-weight bearing.  Pain occurred mostly when he 
flexed the foot and the pain was across the forefoot, 
sometimes radiating into the big toe.  He said the pain could 
be very severe and he also reported that his foot would swell 
after walking about 30 minutes.  Evaluation of the right foot 
showed marked thickening of the skin of the heel with callous 
formation and cracked skin.  There was no heel tenderness, 
but there was marked tenderness on palpation of the mid foot 
and the forefoot across the dorsal portion and on the sides, 
but not on the bottom of the foot.  The veteran could flex 
his toes.  The gait had a slight limp and the veteran was 
unable to do toe walking on the right foot, although he could 
heel walk on the right foot.  X-rays showed degenerative 
changes of the foot and a small calcaneal spur.  There was no 
evidence of malunion or nonunion of the tarsal and metatarsal 
bones.  The diagnoses were degenerative arthritis of the 
right foot with chronic pain, and no evidence of malunion or 
nonunion of the tarsal and metatarsal bones.  The examiner 
commented that the veteran's foot disability appeared to be 
moderately severe in degree due to pain.  

38 U.S.C.A. § 1155 (West 1991 & Supp. 1999) and 38 C.F.R. 
§ Part 4 (1999) provide that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
The veteran's service connected right foot disability is 
evaluated under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5284 for foot disabilities.  Under the 
provisions of this diagnostic code, a 10 percent evaluation 
is assigned for moderate disability due to foot injury.  A 20 
percent disability rating is assigned for moderately severe 
disability due to foot injury and a 30 percent rating is 
assigned for severe disability due to foot injury.  

Review of the record reveals that the veteran has 
considerable pain in the right foot on weight bearing and on 
walking.  He has also complained of swelling of the right 
foot during walking, and there is MRI evidence that confirms 
swelling of the right foot.  After a recent VA orthopedic 
examination, the examining physician described the veteran's 
right foot disability as moderately severe in degree.  Under 
the provisions of Diagnostic Code 5284, moderately severe 
foot disability warrants the assignment of a 20 percent 
rating, and such a rating is appropriate in this case.  Since 
the evidence of record does not demonstrate severe right foot 
disability, a 30 percent rating for the veteran's right foot 
disability is not for assignment at this time.  


ORDER

A 20 percent rating for the veteran's service connected right 
foot disability is granted subject to the law and regulations 
governing the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

